DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Krijin et al. (US 20120062991 A1) teach an autostereoscopic display device as claimed in claim 9, wherein: the ratio of the distance(dl) of the lenses (120) from the display panel (86) to the distance (db) of the barrier arrangement (80) from the display panel (86) is in the range 1.5 to 2.5; and/or the ratio of the distance (db) of the barrier arrangement (80) from the display panel (86) to the pitch of the openings (82) of the barrier arrangement (80) is in the range 0.3 to 0.6.
Krijin et al. do not teach a computer-implemented method of assigning view numbers to display elements of an autostereoscopic display for use in interleaving image data of different viewpoints of a scene on the basis of said assigned view numbers, the autostereoscopic displayhorizontal position of the respective display element with respect to an optical element redirecting the light emitted by the respective display element and is thereby indicative of a direction in which the light is redirected, wherein the phase is determined as a delta with respect to the phase of a preceding display element at a horizontal position x and a vertical position y in the array of display elements in accordance with

    PNG
    media_image1.png
    91
    392
    media_image1.png
    Greyscale

wherein h represents a horizontal delta in phase per display element, wherein v represents a vertical delta in phase per display element, wherein t represents a total number of phases and wherein % is a functional representation of a modulo operation, wherein values of h, v and t are selected as integer values which approximate the pitch distance p and the slant s in accordance  
    PNG
    media_image2.png
    49
    165
    media_image2.png
    Greyscale
 so that the approximation error in the phase over the width and height of the array of display elements accumulates to less than the pitch distance p; and -3-BARENBRUGAtty Docket No.: BHD-5169-110 Appl. No. To Be Assigned determining the view number from said determined phase based on a number of most significant digits of a numerical representation of the phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425